Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The Examiner for this current application at the USPTO has changed.  Examiner Jean-Louis can be reached at 571-270-3503
Response to Arguments
This Office Action is in response to the amendment submitted on 09/13/22. Claims 1, 3-10, 13-14, 16-22 and 24-26 are currently pending in the application, with claims 4, 6, 10, 13-14, and 20-21 having being withdrawn and claim 2, 11-12, 15, and 23 having being cancelled.  Accordingly, claims 1, 3, 5, 7-9, 16-19, 22, and 24-26 are being examined on the merits herein.  

Receipt of the aforementioned amended claims is acknowledged and has been entered.  
Applicants traversal of the provisional Obviousness Double Patenting (ODP) rejections of claims 1, 3, 5, 79, 16-19, and 22 over claims 1, 4-14, and 16 of co-pending application 16/333,513; over claims 1, 4-14, and 16 of 17/299,998; over claims 1-6, 8, 10, 13, 15-19, 21, 24, 28-29, 54-59, 61-63, 65, 67, 70, 72-76, 78, and 81 of co-pending application 17/311,014 is acknowledged, but since applicant requested an abeyance and did not put forth any arguments against these rejections, the ODPs are maintained for reasons of record as stated in the previous office action and restated below for applicant’s convenience.  
Applicant’s arguments with respect to the ODP rejection over co-pending application 16/462,515 and now U.S. patent 11,202,789 and over co-pending application 16/982,022 have been fully considered.  Given that said co-pending application ‘022 is directed to a composition, given that U.S. Patent ‘789 is directed to treatment of Glycogen Storage Disease Type 1 which is not recited in the instant invention and given that the instant claims are directed to the treatment of fibrosis, such rejections are not obvious and are moot.  Consequently, the ODP rejections over co-pending application 16/982,022 & U.S. Patent 11,202,789 are hereby withdrawn.  

Applicant’s arguments with respect to Cable et al. in view of Sommadossi have been fully considered.  Applicant argues that Cable is directed to treatment of fatty liver diseases and does not mention treating fibrosis by reducing extracellular matrix proteins.  Additionally, Applicant argues that Sommadossi fails to cure the defects of Cable as Sommadossi only teaches generic disclosure of possible mechanisms by which T3 mimetics may inhibit atherosclerosis and may modulate cholesterol to treat obesity and other metabolic disorders.  Additionally, Applicant argues that the passages pointed out by the Office are phosphoramidate and phosphonoamidate-compounds (rather than the phosphonate groups taught in the instant invention) that fail to be taught by Sommadossi for treating fibrosis and/or reducing the amount of extracellular matrix proteins.  Such arguments are however not found persuasive as the Examiner contends that Cable in view of Sommadossi does indeed render obvious applicant’s invention.  

Specifically, Cable teaches the use of compound 7 or applicant’s elected species to treat fatty liver diseases including NASH (see abstract, claim 3, Example 1 on pg. 201; and paragraphs 0223 and 0229).  Importantly, Cable teaches that Non-Alcoholic Fatty Liver disease (NAFLD) encompasses a disease spectrum from simple triglyceride (TG) accumulation in hepatocytes to hepatic steatosis with inflammation (i.e. non-alcoholic steatohepatitis, NASH) to fibrosis and cirrhosis (see paragraph 0038).  Importantly, Cable establishes the connection of NASH to fibrosis where Cable teaches that an increase in liver triglycerides can lead to increased oxidative stress in the hepatocytes and the progression of hepatic steatosis to NASH wherein human livers with NASH have increased lipid peroxidation that results in cell death, hepatic stellate cell activation and fibrosis and inflammation (see paragraph 0040).  Consequently, Cable suggests to one skilled in the art that NASH can lead to fibrosis and thus treatment of NASH should also result in alleviating fibrosis.  Additionally, Cable teaches that compound 7 (i.e. applicant’s elected species) was useful in decreasing hepatic triglyceride and decreased hepatic steatosis (i.e. condition that leads to NASH) while having no adverse effect on body weight (see paragraphs 0043 and 0048).  Thus, to one of ordinary skill in the art would have followed the suggestion and Cable and treat NASH with compound 7 and would have expected reasonable success in treating both NASH and its sequelae condition, fibrosis and increased extracellular matrix proteins.  

	Sommadossi et al., on the other hand, was provided to demonstrate that phosphate containing compounds and thyromimetics/T3 mimetics are known in the art to treat liver fibrosis as taught in paragraphs 0005,0009, and 0207.  Consequently, one skilled in the art would have been apprised of the teachings of Sommadossi who teaches that phosphate containing compounds are known in the art for treating fibrosis and one skilled in the art would have also been apprised of the teachings of Cable who teaches that NASH can lead to fibrosis and thus one skilled in the art would have concluded and found it obvious to administer the compounds of Cable to treat both NASH and fibrosis as treatment of NASH would inevitably lead to treatment of fibrosis.  

While Appellant argues that Sommadossi refers to phosphoramidate compounds as opposed to phosphonate compounds that are found in the instant invention, the examiner contends that Sommadossi was simply provided to demonstrate that phosphate containing compounds (irrespective of the type of phosphate compounds) can be used to treat fibrosis and thus obvious to try the phosphate containing compounds of Cable to treat fibrosis given that NASH leads to fibrosis as taught by Cable and given that phosphate containing compounds are known in the art to be useful in treating fibrosis.  Consequently, the examiner maintains that in light of the disclosure of Cable and Sommadossi, one skilled in the art would have indeed found it obvious to try compound 7 to treat fibrosis in addition to NASH as Cable teaches that NASH leads to fibrosis and that compound 7 is useful to treat NASH and in light of Sommadossi who teaches the use of phosphate-containing compounds to treat fibrosis.  

	Applicant’s argument with respect to the rejection of claims 18-19 in further view of Alonso has been fully considered.  Applicant argues that Alonso is directed to inhibition of TGF-β signaling and attenuation of fibrotic responses but failed to teach treatment of fibrosis using any of the instantly claimed compounds.  Such argument is however not found persuasive as the Examiner contends that Alonso was provided for its teaching about the characterization of liver fibrosis wherein Alonso teaches that treatment of fibrosis encompasses administration of T3 which antagonizes fibrotic processes which is characterized by TGF-β signaling which promotes fibroblast differentiation into α-SMA (i.e. increased gene expression; i.e. claim 26) and thus leads to excessive deposition of extracellular matrix, particularly collagen (see abstract and see pg. E3451, left col.).  Importantly, Alonso et al. teach that natural thyroid hormone and TR agonists can present adverse effects despite its reduction of fibrosis, novel thyromimetic drugs with fewer adverse effects might be potentially developed and used to block the progression of fibrotic diseases (see E3459, right col. and E3457 left col.).  Consequently, one skilled in the art would have found it obvious to try the thyromimetic drugs of Cable to treat fibrosis and would have expected reduction in collagen since Alonso teaches that fibrosis is characterized by extracellular matrix deposition especially collagen.

For the foregoing reasons, the ODP rejection over co-pending application 16/982,022 and U.S. Patent 11,202,789 (i.e. co-pending application 16/462,515) are hereby withdrawn.  However, the remaining ODP and 103(a) rejections remain proper.   In view of applicant’s amendment, the following modified 103 (a) Final rejection is being made.  
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5, 7-9, 16, 17, 22, 24, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Cable et al. (WO 2006/128058 A2; of record) in view of Sommadossi et al. (US 2008/0261913 A1; of record).

The instant claims are generally drawn to the therapeutic treatment of a fibrosis, a fibrotic condition or a fibrotic symptom in a patient with non-alcoholic steatohepatitis (NASH; related to claims 3, 5, 7, and 8) wherein said administration of said compound results in the amelioration or cure of said fibrosis, fibrotic condition, or fibrotic symptom (related to claim 22) comprising administering the compound shown below (related to claim 9) as a composition with one or more pharmaceutically acceptable excipients (related to claim 16) formulated for oral, intravenous, intraarterial, rectal, vaginal, nasal, topical, or transdermal administration (related to claim 17), wherein said administration of said compound results in the reduction in the amount of extracellular matrix proteins present in one or more tissues of said subject, wherein said administration of said compound results in the reduction in the amount of collagen present in one or more tissues of said subject (related to claim 24), and wherein said administration of said compound results in the reduction in the amount of Type I collagen present in one or more tissues of said subject (related to claim 25).

Cable et al. disclose the treatment of fatty liver diseases such as non-alcoholic steatohepatitis (see, for example, the title, the abstract, claim 3, and the whole document) by administering the thyromimetic/T3 mimetic compound shown below (Compound 7; see, for example, Example 1 on pg. 201, [0043], [0048], claim 31, and throughout the document) as a salt (i.e. as the instantly claimed dianion; see, for
example, claim 31 and throughout the document) in a pharmaceutical excipient formulated for oral, intravenous, intra-arterial, rectal, vaginal, nasal, topical, or transdermal administration (see, for example, [0317]-[0342]). Cable et al. further teach that nonalcoholic fatty liver disease encompasses a disease spectrum up to and including fibrosis and cirrhosis (see, for example, [0038]).

Cable et al. does not specifically disclose the use of the dianion of the phosphonate to specifically treat NASH with fibrosis.

Sommadossi et al. discloses the use of thyromimetics/T3 mimetics (see, for example, [0256], [0259], [0261], [0262], [0264], [0270], etc.) to treat fatty liver (see, for example, [0072], [0196], and [0286]) and fibrosis (see, for example, [0005], [0009], and [0207]).  Importantly, Sommadossi et al. teach that phosphate containing compounds and thyromimetics/T3 mimetics are known in the art to treat liver fibrosis.

It would have been obvious to one of ordinary skill in the art to make and use the instantly elected species in the method of Cable et al. to treat NASH with fibrosis because the prior art discloses and teaches all of the individual elements.

One of ordinary skill would have been motivated to treat fatty liver with fibrosis because Cable et al. teaches that the disclosed thyromimetic/T3 mimetic compounds are useful for the treatment of NASH and that NASH encompasses fibrosis, and Sommadossi et al. teach that thyromimetic/T3 mimetic compounds were contemplated for the same treatment of NASH with fibrosis. One of ordinary skill would have applied the teaching of the treatment of the patient population of NASH comprising the instant
compound to the treatment of the sub-population of NASH with fibrosis as taught by the prior art, and would have done so with a reasonable expectation of success.

One of ordinary skill would have been motivated to use the dianion of the disclosed compound 7 because the prior art clearly discloses the parent compound for such use, and additionally clearly calls out that the compounds therein can be used as the salt form(s). The use of the salt form of organic small molecule drugs is common, and one of ordinary skill in the art would have applied the teachings of Cable et al., as well as what was generally known in the art, to the compounds disclosed by Cable et al. and would have made and used the instantly elected dianion during the routine adjustment and optimization of the composition in the method disclosed in the prior art, and would have done so with a reasonable expectation of success.

With respect to the limitations drawn to “wherein said administration of said compound results in the reduction in the amount of extracellular matrix proteins present in one or more tissues of said subject”, “wherein said administration of said compound results in the reduction in the amount of collagen present in one or more tissues of said subject”, and “wherein said administration of said compound results in the reduction in the amount of Type I collagen present in one or more tissues of said subject”; “Products of identical chemical composition can not have mutual exclusive properties.” Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present. /n re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01. The prior art makes obvious the administration of the claimed composition to the claimed patient population, the resultant effects would have therefore necessarily followed. The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product. Also, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. /n re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).

Further, the mechanism of action of an agent in the treatment, by itself, does not have a bearing on the patentability of the invention if the method steps are already known even though applicant has proposed or claimed the mechanism. Applicant’s recitation of a new mechanism of action for the prior art method will not, by itself, distinguish the instant claims over the prior art teaching the same or nearly the same method steps.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cable et al. (WO 2006/128058 A2; of record) in view of Sommadossi et al. (US 2008/0261913 A1; of record) as applied to claims 1, 3, 5, 7-9, 16, 17, 22, 24, 25, and 26 above and further in view of Alonso-Merinoa et al. (Elvira Alonso-Merinoa, Rosa Martin Orozco, Lidia Ruiz-Llorente, Olaia A. Martinez-lglesias, Juan Pedro Velasco-Martin, Ana Montero-Pedrazuela, Luisa Fanjul-Rodriguez, Constanza Contreras-Jurado, Javier Regader, and Ana Aranda, Thyroid hormones inhibit TGF-B signaling and attenuate fibrotic responses, PNAS, 2016, vol. 113(24), pages E3451-E3460; of record).

The instant claim is generally drawn to the treatment of a fibrosis, a fibrotic condition or a fibrotic symptom in a patient with non-alcoholic steatohepatitis comprising administering the compound shown below wherein said subject shows abnormal or excessive deposition of collagen type 1 as a symptom (related to claims 18 and 19).

Cable et al. teach as above, and further discloses that the compounds therein are superior to other known treatments such as T3, which did not demonstrate a decrease in hepatic triglyceride content while also producing an undesirable decrease in body weight (see, for example, [0043] and the whole document).

Cable et al. and Sommadossi et al. do not specifically disclose wherein the patient shows abnormal or excessive deposition of collagen type 1 as a symptom.

Alonso-Merinoa et al. disclose the treatment of fibrotic responses with TGF-β signaling inhibition occur via differentiation of fibroblasts into α-SMA and that T3 administration (see, for example, the title, abstract, and the whole document; see abstract and E3451, left col.) attenuate fibrotic responses and prevent liver fibrosis by reducing the excessive deposition of extracellular matrix, in particular the deposition of collagen, in patients with indications such as nonalcoholic fatty liver disease (i.e. NASH; see, for example, the title, abstract, and the throughout and see E3451, left col.). Alonso-Merinoa et al. further teach that the use of synthetic ligands and agonists to block the progression of fibrotic diseases and collagen deposition are preferred over the natural thyroid hormones due to the severe adverse effects the natural thyroid hormones precipitate, including in the mitigation of the deposition of collagen 1 (i.e. collagen type 1; see, for example, the Description, the figures, and throughout; see figure 8; and see pgs. E3459, right col.).

It would have been obvious to one of ordinary skill to treat a fibrosis, a fibrotic condition or a fibrotic symptom in a patient with non-alcoholic steatohepatitis comprising administering the compound shown above in a patient with abnormal or excessive deposition of collagen type 1.

One of ordinary skill would have been motivated to treat a fibrosis, a fibrotic condition or a fibrotic symptom in a patient with non-alcoholic steatohepatitis comprising administering the compound shown above in a patient with abnormal or excessive deposition of collagen type 1 because the prior art recognized that the instant compound was useful for the treatment of NASH, that it provided improved outcomes versus other treatments, and that the same approach, i.e. the use of thyromimetic compounds, was useful for the treatment of NASH which typically leads to fibrosis and thus treatment of fibrosis and reduction of collagen type 1 deposition, etc. One of ordinary skill in the art would have applied the treatment of Cable et al. to the patient sub-population of those with NASH and collagen type 1 deposition during the routine experimentation and optimization of the method of treatment, and would have done so with a reasonable expectation of success.



Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eT D-info-l.jsp.

Claims 1, 3, 5, 7-9, 16-19, 22, and 24-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-14, and 16 of copending Application No. 17/299,998. Although the claims at issue are not identical, they are not patentably distinct from each other.

The instant claims are generally drawn to the treatment of fibrosis, a fibrotic condition or a fibrotic symptom such as liver fibrosis (see, for example, instant claim 3) comprising the compound shown below (see, for example, instant claim 1).

The copending claims are generally drawn to the treatment of fibrosis, a fibrotic condition or a fibrotic symptom such as liver fibrosis (see, for example, claim 8) comprising administering the compound shown below (i.e. the same compound as above; see, for example, claim 5).
Thus, the instant claims are obvious in light of the copending claims.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3, 5, 7-9, 16-19, 22, and 24-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8, 10, 13, 15-19, 21, 24, 28, 29, 54-59, 61-63, 65, 67, 70, 72-76, 78, and 81 of copending Application No. 17/311,014. Although the claims at issue are not identical, they are not patentably distinct from each other.

The instant claims are generally drawn to the treatment of fibrosis, a fibrotic condition or a fibrotic symptom such as liver fibrosis (see, for example, instant claim 3) comprising the compound shown below (see, for example, instant claim 2).

The copending claims are generally drawn to the treatment of fatty liver disease including fibrosis (see, for example, claim 57) comprising administering the compound shown below (i.e. the same compound as above; see, for example, claim 29).

Thus, the instant claims are obvious in light of the copending claims.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3, 5, 7-9, 16-19, 22, and 24-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 40-43, 47, 49-51 and 53-59 of copending Application No. 16/333,513. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims anticipate the instant method. For example, the copending application claims the treatment of non-alcoholic fatty liver disease with the instantly claimed species of compound (see, for example, claim 43).

The instant disclosure clarifies that treating encompasses administering for prophylactic and/or therapeutic purposes including in a patient who does not yet have the relevant disease or disorder, which is further supported, for example, by claim 22; e.g. “prevention, amelioration’. Therefore, the instant limitations drawn to, for example, “fibrosis, a fibrotic condition or a fibrotic symptom” are considered to have been met.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion

No claim is allowed.
The examiner further contends that claims 1, 22, 24, and 25 possess potential 112(b) issues due to lack of antecedent basis that need to be revised by Applicant.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samira Jean-Louis whose telephone number is (571)270-3503. The examiner can normally be reached on M-F 7-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kortney L Klinkel can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. /Jason Deck/ Examiner, Art Unit 1627

/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
12/16/2022